PAF-PAR LLC v Silberberg (2018 NY Slip Op 00117)





PAF-PAR LLC v Silberberg


2018 NY Slip Op 00117


Decided on January 9, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2018

Tom, J.P., Kapnick, Webber, Kahn, JJ.


5415 654384/16

[*1]PAF-PAR LLC, Plaintiff-Appellant,
vMichael Silberberg, et al., Defendants-Respondents.


Pryor Cashman LLP, New York (William L. Charron and Kaveri Arora of counsel), for appellant.
Stahl & Zelmanovitz, New York (Joseph Zelmanovitz of counsel), for respondents.

An appeal having been taken to this Court by the above-named appellant from a an order of the Supreme Court, New York County, (Anil C. Singh, J.), entered January 31, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon,
It is unanimously ordered that the order so appealed from be and the same is hereby affirmed for the reasons stated by Anil C. Singh, J.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 9, 2018
CLERK